Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-4, 6-12, 14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over  Ren CN 206176059U (provided in applicant’s IDS), paragraph number citations refer to the English translation of the document.
As for claim 1, Ren discloses a lamp fastener, comprising: a first clamping lug (second buckle 8) and a clamp slot (locking hole 10 matched with buckle 8, paragraph 0021), configured for fixing a base plate and a lens body of a light-emitting diode (LED) lighting fixture (second buckle 8 fixes lens 5 on the chassis 3); and a second clamping lug (buckle 7, Fig 4) configured for clamping an LED light source of the LED lighting fixture onto the lens body (paragraph 0021).
As for claims 2, 10, and 17, Ren discloses that the first clamping lug 8 and the second clamping lug 7 are both connected with the lens body (shown connected with 5, Fig 4); the first clamping lug 8 and the second clamping lug 7 are disposed separately (shown separate); the first clamping lug and the second clamping lug are both located on a same surface of the lens body and are perpendicular to the lens body (both are on 
As for claims 3, 11, and 18, Ren discloses an avoidance slot (see Figure 5, avoidance slot is interpreted as any of the slots/holes shown in 5 except for those corresponding to member 8 and hole 10; for the sake of examination, the avoidance slot is indicated below) for the second clamping lug is provided on the base plate. 

    PNG
    media_image1.png
    632
    889
    media_image1.png
    Greyscale

As for claims 4 and 12, Ren discloses the clamp slot 10 and the avoidance slot are disposed separately (hole 10 is provided separately from avoidance slot indicated and shown on chassis 3 in Figure 5).
As for claims 6, 14, and 20 the first clamping lugs 8 are provided in plural and arranged in pairs on both sides of the lens body (see 8 and 7 shown in Figures 4 and 5); and in at least a part of the pairs of the first clamping lugs, each of the first clamping 
As for claim 8, Ren discloses that the first clamping lug 8 is a board body (shown as a board body in Fig 4) with a rear end connected to the lens body (portion of 8 that connects to 5) and a front end provided with a protrusion to be inserted into the clamp slot (protruding end of 8 that inserts into slot 10, paragraph 0021), the second clamping lug 7 is a board body with a rear end connected to the lens body (reard portion of 7 connects to 5) and a front end provided with a protrusion for clamping the LED light source (protrusion of 7, Fig 4, clamps with LED light source, as discussed in paragraph 0021).
As for claim 9, Ren discloses a lens module of an LED lighting fixture, comprising: a base plate (chassis 3) and a lens body 5 connected with the base plate by a lamp fastener (buckle 8, paragraph 0021), wherein the lamp fastener comprises: a first clamping lug (second buckle 8) and a clamp slot (locking hole matched with buckle 8, paragraph 0021), configured for fixing the base plate and the lens body of the LED lighting fixture (second buckle 8 fixes lens 5 on the chassis 3); and a second clamping lug (buckle 7, Fig 4), configured for clamping an LED light source of the LED lighting fixture onto the lens body (paragraph 0021).
As for claim 16, Ren discloses LED lighting fixture, comprising a lens module 5, and an LED light source (LED board 4, fig 4) provided on the lens module, wherein the lens module comprises: a base plate (chassis 3) and a lens body 5 connected with the base plate by a lamp fastener (buckle 8, paragraph 0021), wherein the lamp fastener 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Yan US 2007/0241357.
As for claims 5, and 13 Ren teaches using different height of buckles to facilitate installation (paragraph 0021), but is silent to the second clamping lug and avoidance slot being in an interference fit.  The examiner takes Official Notice that the use of interference fit configurations is old and well known in the art.  Yan teaches the concept of utilizing an interference fit for a lens (paragraph 0007). It would have been obvious for one having ordinary skill in the art to utilize an interference fit, such as that of Yan, for the device Ren, to provide an alternate means for facilitating attachment of the buckle to the corresponding slot.
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ren.
As for claim 7, Ren shows a distance between each of the first clamping lugs 8 and the second clamping lug 7 corresponding thereto are fairly close to one another (see Figure 4), but does not specifically recite that the distance is 2 mm to 5 mm.  It would have been obvious for one having ordinary skill in the art to, if applicable, modify the distance between 7 and 8 to 2-5mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.  One would have been motivated to modify the spacing to provide a suitable, alternate housing configuration having both buckles in close proximity. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Chamberlain US 2016/0290571.

Regarding changing the shape to that of a strip shape and insertion of an LED board, Chamberlain teaches the concept of utilizing an elongated LED lighting device with a fastening lens configuration (see Figure 5) and shows an insertion opening for inserting an LED light source (see open end in Fig 5, 6).  It would have been obvious for one having ordinary skill in the art to change the shape of Ren to an elongated lighting unit, such as that of Chamberlain, and utilize the insertion opening for inserting the LED board where having providing a linear light source with an efficient assembling means is desired. One would have been motivated to make this modification where having a linear, fastening lighting device unit is desired. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CHEN, PAREKH, and CHAN (see references cited for patent/publication numbers) disclose relevant snapping/clamping mechanisms on lenses/covers for LED lighting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875